—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of fact-finding and disposition (one paper) of the Family Court, Kings County (Turbow, J.), dated July 22, 1998, which, after a fact-finding hearing, found that he had abused and neglected his child, Asia B., and released Asia B. to the mother.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the determination that his daughter is an abused and neglected child is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]; Matter of Tammie Z., 66 NY2d 1). The evidence established that the child sustained a laceration to her head requiring stitches as a result of excessive corporal punishment by the appellant (see, Family Ct Act § 1012 [f] [i] [B]; Matter of Tonya C., 220 AD2d 498; Matter of Danielle YY., 188 AD2d 894). Further, the appellant disciplined Asia B. by repeatedly hitting her on the head to “let her know I’m her father”, created a “substantial risk of physical injury * * * by other than accidental means which would be likely to cause * * * serious or protracted disfigurement, or protracted impairment of physical or emotional health or protracted loss or impairment of the function of any bodily organ” (Family Ct Act § 1012 [e] [ii]; see, Matter of Nassau County Dept. of Social Servs., 191 AD2d 634; Matter of C. Children, 183 AD2d 767).
The father’s remaining contention is without merit. S. Miller, J. P., Altman, Schmidt and Smith, JJ., concur.